Citation Nr: 0612595	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury. 


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim.

The veteran had been scheduled to appear for a personal 
hearing before a Veterans Law Judge in Washington, D.C., in 
February 2005, but he failed to appear as scheduled.

This matter was previously before the Board in March 2005, 
wherein the case was   remanded for additional development.  
The case is now returned to the Board for appellate review.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a left knee disorder as a result of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from VA apparently mailed in March 2001, mistakenly 
date-stamped as March 2000.  Additional notice letters were 
provided to the veteran in March 2003, December 2003, and 
June 2005.  The veteran was told of what was required to 
substantiate his claim for service connection, and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  
Since the veteran's claim herein was denied by the RO and is 
being denied by the Board, as discussed herein, there is no 
potential rating or effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded a VA examination in September 2005, and an addendum 
to that examination report was provided by the examiner in 
January 2006.  The examination was thorough in nature, based 
upon a review of the veteran's entire claims folder, and 
provided findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.




Service connection for a left knee disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

A review of the veteran's service medical records shows the 
veteran was treated in April 1966 for a contusion and 
abrasion of the left knee.  A follow-up treatment record four 
days later shows reported swelling of the left leg from the 
posterior patella down to and including the malleolus.  He 
was treated with an ace bandage and advised to use local heat 
on the leg.

Subsequent to service, a report of medical examination 
completed in conjunction with enlistment in the U.S. Army 
National Guard dated in June 1978 shows that upon clinical 
evaluation, the veteran's lower extremities, including 
strength and range of motion, were normal.  The associated 
report of medical history, also dated in June 1978 and 
completed by the veteran, shows that he indicated that he had 
never had "trick" or locked knee; arthritis, rheumatism or 
bursitis; bone, joint, or other deformity; or lameness.

Private outpatient treatment records from M. Takai, M.D., 
dated from January 1984 to June 1984, show that the veteran 
reported having originally sustained a left knee injury in 
1979, while working as a correctional officer, wherein he 
twisted the left knee.  He added that he began to have 
renewed discomfort in November 1983 and had not been able to 
work since then.  The impression was probably torn medial 
meniscus of the left knee.  A subsequent diagnosis was torn 
medial meniscus of the left knee, and in February 1984, he 
underwent a partial arthroscopic medial meniscectomy.

Private outpatient treatment records from J. Best, M.D., 
dated from June 2003 to June 2005 show that the veteran 
received intermittent treatment associated with left knee 
pain.  Assessments of left knee anterior cruciate ligament 
tear and medial meniscus tear, degenerative changes of the 
left knee, left knee pain and a history of left knee 
arthroscopic medial meniscus repair in 1984 were provided.

VA outpatient treatment records dated from March 2000 to July 
2005 show that the veteran received intermittent treatment 
associated with left knee pain.  Reference was made to the 
left knee arthroscopic medial meniscus repair in 1984.  The 
veteran also reported injuring his knee during his period of 
active service.  The assessments included degenerative joint 
disease of the knee and rule out meniscal tear.

A VA examination report dated in September 2005 shows that 
the veteran reported having left knee pain on and off since 
his period of active service in the 1960s.  He added that in 
the preceding two or three years, his symptoms had become 
quite constant and progressively worse.  He indicated that he 
initially injured his left knee on an aircraft during 
service.  He noted that he had arthroscopy in the left knee 
in 1979 for a medial meniscus tear.  The assessment was 
moderately severe degenerative joint disease of the left knee 
with limited range of motion and pain.  The examiner 
concluded that it was likely as not that this was a direct 
result of service connected injury that had progressed over 
the years.

In January 2006, the same VA examiner provided an addendum 
for clarification of the previous report dated in September 
2005.  The examiner set forth that the veteran sustained a 
contusion to the left knee in April 1966 while on active 
duty, but that there was no further treatment of the left 
knee while in service or the Reserves.  Left knee problems 
were not noted on the June 1978 medical examination report, 
and the report of Dr. Takai dated in January 1979 attributed 
the left knee symptoms to a job-related injury in 1979.  The 
medial meniscus was said to be severely macerated and 
partially missing in a 1999 Social Security Disability 
examination, and July 2005 VA treatment records showed 
moderate degenerative arthritis with significant narrowing of 
the medial compartment.  The examiner opined that upon 
further review, a simple contusion to the left knee in 1966 
was less likely as not to medically predispose to the severe 
degenerative arthritis seen in the veteran's left knee.  It 
was more likely as not that the injury while at work as a 
corrections officer in 1979 was severe enough to lead to the 
arthroscopy and predispose him to arthritis of the left knee.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury.  Although there is evidence 
of a contusion to the left knee in 1966 during service, the 
evidence suggests that this had resolved prior to the 
veteran's discharge from service as there was no further 
treatment and clinical evaluation of the lower  extremities 
at discharge.  The subsequent June 1978 U.S. Army National 
Guard enlistment examination report showed that his lower 
extremities, including strength and range of motion, were 
normal, and the veteran, himself, indicated that he had never 
had "trick" or locked knee; arthritis, rheumatism or 
bursitis; bone, joint, or other deformity; or lameness.

Thereafter, there is no evidence of record of treatment to 
the left knee until January 1984, which attributed the 
symptoms to a 1979 work-related injury, and which would have 
been more than 13 years following separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, in the January 2006 Addendum to the September 2005 
VA examination report, the examiner specifically set forth 
that the currently diagnosed severe degenerative arthritis 
was not related to service, but that it was more likely as 
not that the injury while at work as a corrections officer in 
1979 was severe enough to lead to the arthroscopy and 
predispose him to arthritis of the left knee.  This opinion 
was definitive and based upon physical examination of the 
veteran and a complete review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  It is, 
therefore, found to be persuasive.

Similarly, the evidence does not show that the veteran was 
diagnosed with arthritis of the left knee within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The Board has considered the veteran's assertions that he 
currently has symptoms associated with a left knee disorder 
that is etiologically related to his period of active 
service.  Unfortunately,  his lay opinion is not considered 
to be competent evidence.  As a lay witness, he can testify 
as to what he actually experienced; however, he lacks the 
medical training, experience, and expertise to make a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, there is only the veteran's claim that he has 
a left knee disorder as a result of his period of active 
service.  There is no competent evidence of record that he 
has a current left knee disorder that is etiologically 
related to service.  Clearly, the preponderance of evidence 
here is against the claim.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a left knee injury, the benefit 
of the doubt doctrine is not applicable and the appeal 



must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


